  Case: 1:17-cv-01097 Document #: 85 Filed: 05/10/19 Page 1 of 5 PageID #:872




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

TRAVIS DORVIT and MICHAEL MARTIN,  )
                                   )
Derivatively on Behalf of Nominal Defendant
POWER SOLUTIONS INTERNATIONAL,     )
                                   )          Case No. 1:17-cv-01097
INC.,                              )
                                   )          Honorable Thomas M. Durkin
                Plaintiffs,        )
                                   )
      v.                           )
                                   )
GARY S. WINEMASTER, KENNETH        )
                                   )
WINEMASTER, DANIEL P. GOREY, JAY )
HANSEN, ELLEN R. HOFFING, KENNETH )
LANDINI, MICHAEL P. LEWIS, MARY    )
VOGT, SHAOJUN SUN, JIANG KUI,      )
JASON LIN, LESLIE A. COOLIDGE, and )
FRANK P. SIMPKINS,                 )
                                   )
                                   )
                Defendants,        )
                                   )
      and                          )
                                   )
POWER SOLUTIONS INTERNATIONAL, )
INC.,                              )
                                   )
                                   )
                Nominal Defendant. )


     DECLARATION OF STEPHEN J. ODDO IN SUPPORT OF PLAINTIFFS'
   UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF SETTLEMENT
    Case: 1:17-cv-01097 Document #: 85 Filed: 05/10/19 Page 2 of 5 PageID #:872




I, Stephen J. Oddo, declare:

       1.      I am a partner at the law firm of Robbins Arroyo LLP, counsel for plaintiff

Michael Martin in the above-captioned consolidated stockholder derivative action (the "Action")

brought on behalf of nominal defendant Power Solutions International, Inc.

       2.      I respectfully submit this Declaration in Support of Plaintiffs' Unopposed Motion

for Preliminary Approval of Settlement.

       3.      I have personal knowledge of the matters stated in this Declaration based on my

active supervision of and participation in the prosecution of the Action. 1

       4.      Attached hereto as Exhibit 1 is a true and correct copy of Stipulation of

Settlement dated May 10, 2019.

       5.      Attached hereto as Exhibit 2 is a true and correct copy of Cook v. McCullough,

No. 1:11-cv-09119, slip op. (N.D. Ill. Jan. 28, 2014).

       6.      Attached hereto as Exhibit 3 is a true and correct copy of In re Koss Corporation

Shareholder Derivative Litigation, No. 10-cv-002422, Final Judgment and Order of Dismissal,

slip op. (Wis. Cir. Ct. Milwaukee Cty. Sept. 19, 2011).

       7.      Attached hereto as Exhibit 4 is a true and correct copy of In re Family Dollar,

Inc., Shareholder Derivative Litigation, No. 3:06-CV-00510(W), Order and Final Judgment, slip

op. (W.D.N.C. Aug. 13, 2007).

       8.      Attached hereto as Exhibit 5 is a true and correct copy of In re Finisar

Corporation Derivative Litigation, No. C-06-07660-RMW-HRL, []Order Approving Derivative

Settlement and Order of Dismissal with Prejudice, slip op. (N.D. Cal. Oct. 28, 2013).

       9.      Attached hereto as Exhibit 6 is a true and correct copy of In re Marvell


1
  All capitalized terms not defined herein shall have the same definitions as set forth in the
Stipulation of Settlement executed on May 10, 2019.


                                                -1-
    Case: 1:17-cv-01097 Document #: 85 Filed: 05/10/19 Page 3 of 5 PageID #:872




Technology Group Ltd. Derivative Litigation, No. C-06-03894-RMW(RS), Final Judgment and

Order of Dismissal with Prejudice, slip op. (N.D. Cal. Aug. 11, 2009).

         10.     Attached hereto as Exhibit 7 is a true and correct copy of In re F5 Networks, Inc.

Derivative Litigation, No. 2:06-cv-00794-RSL, Order and Final Judgment, slip op. (W.D. Wash.

Jan. 6, 2011).

         11.     Attached hereto as Exhibit 8 is a true and correct copy of In re The Cheesecake

Factory Inc. Derivative Litigation, No. CV-06-6234 ABC (MANx), Scheduling Order, slip op.

(C.D. Cal. Mar. 7, 2008).

         12.     Attached hereto as Exhibit 9 is a true and correct copy of Alaska Electrical

Pension Fund v. Sperling, et al., No. 2:06-cv-02124-ROS, Order, slip op. (D. Ariz. Apr. 18,

2008).

         13.     Attached hereto as Exhibit 10 is a true and correct copy of In re Finisar

Corporation Derivative Litigation, No. C-06-07660-RMW-HRL, slip op. (N.D. Cal. Aug. 15,

2013).

         14.     Attached hereto as Exhibit 11 is a true and correct copy of In re Google Inc.

Shareholder Derivative Litigation, No. 4:11-cv-04248-PJH, slip op. (N.D. Cal. Nov. 6, 2014).

         15.     Attached hereto as Exhibit 12 is a true and correct copy of In re Eclipsys

Corporation Derivative Litigation, No. 9:07-cv-80611-DMM, slip op. (S.D. Fla. June 12, 2008).

         16.     Attached hereto as Exhibit 13 is a true and correct copy of In re Fossil, Inc.

Derivative Litigation, No. 3:06-cv-01672-F, slip op. (N.D. Tex. May 10, 2011).

         17.     Attached hereto as Exhibit 14 is a true and correct copy of In re MRV

Communications Inc. Derivative Litigation, No. 2:08-cv-03800-GAF-MAN, slip op. (C.D. Cal.

Apr. 8, 2013).




                                                -2-
    Case: 1:17-cv-01097 Document #: 85 Filed: 05/10/19 Page 4 of 5 PageID #:872




       18.     Attached hereto as Exhibit 15 is a true and correct copy of In re Abbott-Depakote

Shareholder Derivative Litigation, No. 1:11-cv-08114, slip op. (N.D. Ill. Mar. 18, 2014).

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed this 10th day of May, 2019, in San Diego, California.

                                                                /s/ Stephen J. Oddo
                                                               STEPHEN J. ODDO




                                              -3-
     Case: 1:17-cv-01097 Document #: 85 Filed: 05/10/19 Page 5 of 5 PageID #:872




                                 CERTIFICATE OF SERVICE

          I hereby certify the foregoing Declaration of Stephen J. Oddo in Support of Plaintiffs'

Unopposed Motion for Preliminary Approval of Settlement will be served upon all counsel of

record in this action via the U.S. District Court CM/ECF System on this 10th day of May 2019.


                                                                /s/ Stephen J. Oddo
                                                               STEPHEN J. ODDO




1357437




                                                -4-
